COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 TERRANCE DEERING BLACK,                                      No. 08-12-00338-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                            296th District Court
                                               §
 THE STATE OF TEXAS,                                         of Collin County, Texas
                                               §
                            State.                           (TC# 296-81761-2012)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the State’s motion for extension of time to file the brief until March
                                           '
5, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S
                                           '
BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Willis, the State’s Attorney, prepare the State’s

brief and forward the same to this Court on or before March 5, 2014.

       IT IS SO ORDERED this 22nd day of January, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.